STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                   UNPUBLISHED
                                                                   July 16, 2015
              Plaintiff-Appellee,

v                                                                  No. 321524
                                                                   Allegan Circuit Court
LINDA SUE GERMAIN,                                                 LC No. 13-018281-FH

              Defendant-Appellant.


Before: SERVITTO, P.J., and BECKERING and BOONSTRA, JJ.

PER CURIAM.

       Defendant appeals by right her convictions, following a jury trial, of operating a motor
vehicle while intoxicated (OWI), third-offense, MCL 257.625(1), and operating a motor vehicle
on a suspended license, MCL 257.904(1). We affirm.

                  I. PERTINENT FACTS AND PROCEDURAL HISTORY

         The prosecution offered evidence that on October 11, 2012, defendant drove Michael
Loose and Joe Rogers from the Wayland Hotel to the Village Green Apartments in Wayland,
Michigan. Defendant testified that she had had three to four beers that night. Upon arriving at
her apartment complex, defendant backed into a parked car in the complex parking lot. She got
out of her car and ran into her apartment. A tenant of the apartment complex, George Peterson,
testified that he saw a woman hit the parked car and told his wife to call the police. He also
alerted the owner of the parked car. A police officer arrived shortly thereafter and determined
that defendant was the driver. The officer gave defendant field sobriety tests, which she failed.
Defendant then had her blood drawn, and her blood alcohol concentration (BAC) was .10 grams
per 100 milliliters of blood.

       The jury convicted defendant as described above. This appeal followed. On appeal,
defendant challenges only the sufficiency of the evidence supporting her OWI conviction.

                           II. SUFFICIENCY OF THE EVIDENCE

        Defendant argues that the prosecution produced insufficient evidence to support her
conviction for OWI, third-offense. We disagree.



                                               -1-
       We review de novo a defendant’s challenge to the sufficiency of the evidence. In
       reviewing the sufficiency of the evidence, this Court must view the evidence in
       the light most favorable to the prosecution and determine whether a rational trier
       of fact could find that the essential elements of the crime were proven beyond a
       reasonable doubt. However, we do not interfere with the factfinder’s role of
       determining the weight of the evidence and the credibility of witnesses. It is for
       the trier of fact, rather than this Court, to determine what inferences can be fairly
       drawn from the evidence and to determine the weight to be afforded to the
       inferences. The prosecution need not negate every reasonable theory of
       innocence, but must only prove its own theory beyond a reasonable doubt “in the
       face of whatever contradictory evidence the defendant may provide.”
       Circumstantial evidence and the reasonable inferences that arise from that
       evidence can constitute satisfactory proof of the elements of the crime. We
       resolve all conflicts in the evidence in favor of the prosecution. [People v Kosik,
       303 Mich. App. 146, 150-151; 841 NW2d 906 (2013) (citations omitted).]

       The elements of OWI are: (1) the defendant operated a motor vehicle, (2) on a highway
or other place open to the general public or generally accessible to motor vehicles, (3) while
under the influence of liquor or a controlled substance, or a combination of the two, or with a
blood alcohol content of 0.08 grams or more per 100 milliliters of blood. MCL 257.625(1).1

         Defendant does not argue that her BAC was below .08 on the night in question, or that a
motor vehicle was not operated in a place generally accessible to motor vehicles. Rather, her
sole contention on appeal is that she was not the driver of the car when it backed into the parked
car. However, Loose testified that defendant was driving the vehicle when it hit the parked car.
Loose’s testimony was supported by Peterson’s testimony that a woman was driving the car
when it hit the parked car. Moreover, the responding officer testified that the position of the
driver side seat was consistent with someone of defendant’s height. Therefore, a reasonable
juror could infer that defendant was the driver. Defendant’s arguments to the contrary invite this
Court to weigh the evidence and credibility of witnesses, which is the province of the jury.
People v Ortiz, 249 Mich. App. 297, 301; 642 NW2d 417 (2001). The jury heard defendant’s
challenges to the credibility of the witnesses against her, including the fact that Loose was
initially charged with the crime of which defendant was accused and that the charge against
Loose was dismissed in exchange for his testimony at defendant’s trial. The jury was also
provided with defendant’s theory that Loose changed his story to implicate defendant as the
driver after she had him evicted from her apartment. Nonetheless, the jury found Loose’s
version of events (as supported by Peterson’s and the responding officer’s testimony), credible
over defendant’s. Accordingly, viewing the evidence in a light most favorable to the




1
 The “third-offense” designation is not an element of the crime. People v Weatherholt, 214
Mich. App. 507, 512; 543 NW2d 34 (1995).


                                               -2-
prosecution, a reasonable juror was warranted in finding beyond that defendant committed the
crime of OWI.2

       Affirmed.

                                                           /s/ Deborah A. Servitto
                                                           /s/ Jane M. Beckering
                                                           /s/ Mark T. Boonstra




2
 Although defendant only explicitly challenges the OWI conviction on appeal, her argument that
she was not the driver of the car on the night in question would equally apply to her conviction
of operating a motor vehicle on a suspended license. To the extent that defendant challenges her
suspended-license conviction, we also find that the evidence was sufficient to support
defendant’s conviction on that charge.


                                              -3-